Citation Nr: 0205116	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-06 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for residuals of right eye 
cataract surgery performed by the Department of Veterans 
Affairs in September 1997. 


REPRESENTATION

Veteran represented by:	Clark Evans, Attorney at Law


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office in 
New Orleans, Louisiana (RO), denied entitlement to 
compensation under 38 U.S.C.A § 1151, for residuals of 
cataract surgery of the right eye.  The Board affirmed the 
RO's decision in February 2001.

The veteran appealed the Board's February 2001 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in May 2001, based on a Joint Motion for Remand 
and to Stay Proceedings, the Court vacated the Board's 
decision and remanded the claim to the Board for 
readjudication pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)). 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of that claim.

2.  Residuals of the veteran's September 1997 cataract 
surgery result from a lack of proper skill and an error in 
judgment.


CONCLUSION OF LAW

The criteria for compensation under the provisions of Title 
38, United States Code, Section 1151, for residuals of right 
eye cataract surgery performed by VA in September 1997, have 
been met.  38 U.S.C.A. §§ 1151, 5107 (West Supp. 2001); 38 
C.F.R. §§ 3.102, 3.358 (2001), as amended by 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to compensation under the provisions of Title 38, United 
States Code, Section 1151, for residuals of right eye 
cataract surgery, including posterior dislocation of the lens 
nucleus and retinal detachment and tear, performed by VA in 
September 1997.  The RO denied the veteran entitlement to 
this benefit in March 1999, and in February 2001, the Board 
affirmed this decision.  The veteran appealed the Board's 
decision to the Court.    

During the pendency of the appeal, the President signed into 
law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001)).  The change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed and considered the veteran's claim pursuant 
to the VCAA.  However, as explained below, prior to the 
enactment of the law, the RO took action that is consistent 
with the notification and assistance provisions of the VCAA, 
and thereafter, adjudicated the veteran's claim.  
Accordingly, the Board's decision to proceed in adjudicating 
the veteran's claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

First, as required by the VCAA, VA notified the veteran of 
the information needed to substantiate his claim.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  In a rating 
decision dated March 1999, a letter notifying the veteran of 
that decision, and a statement of the case issued in April 
1999, the RO informed the veteran of the reasons for which 
his claim had been denied and of the evidence needed to 
substantiate his claim, notified the veteran of the 
regulations pertinent to his claim, and provided him an 
opportunity to submit additional evidence and to present 
additional argument, including in the form of hearing 
testimony, in support of his claim.  The Board provided the 
veteran further guidance with regard to the evidence needed 
to substantiate his claim in a decision issued in February 
2001.

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claim, including VA and 
private outpatient treatment records and hospitalization 
reports.  The veteran has not reported, and Board is not 
aware of, any other evidence that needs to be obtained in 
support of this claim.  In addition to the RO securing all 
pertinent evidence, the Board developed the medical record to 
the extent necessary to decide the veteran's claim.  In 
November 2000, pursuant to 38 C.F.R. § 20.901, the Board 
transferred the veteran's claims file to a VA medical expert 
for an advisory opinion on the questions of whether it is at 
least as likely as not that the retinal detachment was a 
reasonably foreseen consequence of VA's September 1997 
cataract extraction, and whether VA was at fault in the 
development of the retinal tear.  In December 2000, a VA 
physician responded to the Board's request with a written 
opinion addressing the aforementioned questions.  Finally, 
after the Court vacated the Board's February 2001 decision, 
the Board provided the veteran another opportunity to submit 
evidence and argument in support of his claim.  

In March 2002, the veteran's representative took advantage of 
this opportunity by submitting a private medical opinion, 
treatise evidence and a written statement directly to the 
Board.  The representative did not submit a waiver of RO 
consideration of the evidence, but for the reason that 
follows, the Board is able to review the evidence in support 
of the veteran's claim without remanding it to the RO for 
initial consideration.  See 38 C.F.R. § 20.1304 (2001).  The 
regulation governing the submission of additional evidence 
was recently amended.  See 66 Fed. Reg. 3,009-3,105 (Jan. 23, 
2002) (to be codified as amended at 38 C.F.R. 
§ 20.1304).  This amendment eliminates a claimant's right to 
initial RO consideration of new evidence and allows the Board 
to consider the evidence in the first instance. 
 
The VCAA does not require remand of all claims pending on its 
effective date.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  In this case, the RO and the Board have notified 
the veteran of the evidence needed to substantiate his claim 
and have obtained and fully developed all relevant evidence 
necessary for the equitable disposition of that claim.  Based 
on this fact and given the favorable outcome of this appeal, 
a Remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran). 

The veteran contends that he suffers residuals of right eye 
cataract surgery, including posterior dislocation of the lens 
nucleus and retinal detachment and tear, performed at a VA 
Medical Center in September 1997.  He specifically asserts 
that, after the surgery, in October 1997, VA sent him to a 
private facility, Louisiana State University Medical Center 
Hospital, for corrective surgery, and that despite that 
corrective surgery, additional emergency surgery was needed 
later that month.  The veteran alleges that, since then, 
residuals of the initial surgery have necessitated outpatient 
treatment.   

When a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization or medical or surgical 
treatment, and such injury or aggravation results in 
additional disability to the veteran and is not the result of 
his own willful misconduct, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.358 (2001).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  In determining whether 
any additional disability resulted from VA hospitalization or 
treatment, the following considerations will govern:

(1) It is necessary to show that 
additional disability is actually the 
result of such disease or injury, or 
aggravation of an existing disease or 
injury suffered as the result of 
hospitalization or medical treatment and 
not merely coincidental therewith.  The 
mere fact of aggravation alone will not 
suffice to make the disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result of 
hospitalization, medical or surgical 
treatment.  

38 C.F.R. § 3.358(c)(1), (2).

(2) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment properly administered 
with the express or implied consent of 
the veteran.  "Necessary consequences" 
are those that are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered. 

38 C.F.R. § 3.358(c)(3).

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204; 110 Stat. 
2926 (1996), to require not only that the VA treatment in 
question resulted in additional disability but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C. § 1151, which were filed on or 
after October 1, 1997.  VAOGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Inasmuch as the veteran in this case filed his claim 
in April 1998, the amendments are applicable. 

VA hospitalization reports and outpatient treatment records 
confirm that, on September 25, 1997, the veteran underwent a 
right eye cataract extraction, or specifically, 
phacoemulsification with intraocular lens implantation in the 
sulcus right eye, at a VA Medical Center.  Prior to 
undergoing surgery, the veteran signed a document that warned 
him of the various risks associated with the procedure, 
including anesthesia, bleeding, infection, retinal 
detachment, inflammation, loss of vision, loss of the eye and 
death.  During the surgery, complications arose due to a 
dropped nucleus of the right eye.  The surgeon was unable to 
retrieve the nucleus, which fell into the posterior segment 
of the veteran's right eye, thereby necessitating an anterior 
vitrectomy of the right eye.  

On October 1, 1997, the veteran underwent additional surgery, 
specifically, a right eye vitrectomy, phacofragmatome, endo 
laser, retinopexy, air fluid exchange with injection of long-
acting gas, at the Louisiana State University Medical Center 
Hospital.  The purpose of this procedure was to correct the 
dislocated nuclear lens of the veteran's right eye.  
According to the Operative Report, there were no 
complications associated with this surgery.  Less than a week 
later, the veteran complained of shadowing of vision, and a 
physician noted retinal detachment with retinal tearing 
inferiorly.  On October 6, 1997, the veteran underwent 
another procedure at the same facility, specifically, right 
eye scleral buckling, vitrectomy, fluid-gas exchange, and 
laser retinopexy, to repair the retinal detachment of the 
veteran's right eye.  According to the Operative Report, 
there were no complications associated with this surgery.

In November 2000, pursuant to 38 C.F.R. § 20.901, the Board 
transferred the veteran's claims file to a VA medical expert 
for an advisory opinion on the questions of whether it is at 
least as likely as not that the retinal detachment was a 
reasonably foreseen consequence of VA's September 1997 
cataract extraction, and whether VA was at fault in the 
development of the retinal tear.  

In December 2000, a VA physician responded to the Board's 
inquiry.  First, he discussed the nature of the veteran's 
September 1997 and October 1997 surgeries by indicating the 
following:

The [veteran] underwent cataract surgery 
on the right side in September 1997.  The 
procedure was complicated by posterior 
dislocation of the lens nucleus and the 
veteran underwent a second procedure on 
10/1/97 to remove the retained lens 
fragments.  The fragments were removed in 
conjunction with a posterior vitrectomy 
and a retinal tear noted intra-
operatively was treated with endo laser.  
On 10/6/97 the veteran presented with a 
one-day history of "shadowing" of his 
vision in the same eye.  A subsequent 
exam revealed an inferior retinal 
detachment and the patient underwent 
detachment repair that same day.   

Second, the VA physician responded in the following manner 
with regard to the question of whether it is at least as 
likely as not that the retinal detachment could have been 
reasonably foreseen as a consequence of the cataract 
procedure performed in September 1997: 

Retinal detachment is an uncommon, but 
well documented complication of cataract 
extraction and, as with the [veteran], 
this complication is routinely addressed 
during the consent process.  A detachment 
is more likely following complicated 
extraction, especially if the posterior 
capsule is disrupted as would be the case 
with a dropped nucleus.  Retinal 
detachment may also complicate vitreous 
surgery due to tears caused by vitreo-
retinal traction or inadvertent injury to 
the retina by the instruments.  Although 
the veteran did experience a retinal tear 
during his second surgery, this was 
treated intra-operatively and intra-
operative examination of the peripheral 
retina failed to reveal any tears in the 
area subsequently implicated in the 
veteran's retinal detachment.

Third, the VA physician responded in the following manner 
with regard to the question of whether VA was at fault in the 
development of the retinal tear:  

Review of the veteran's record reveals 
that his physicians were aware of the 
risk for retinal complications associated 
with cataract extraction as well as with 
the vitrectomy which was performed to 
remove the dropped nucleus.  Although 
these procedures can clearly be 
implicated in the patient's detachment, 
there is no evidence to suggest that the 
veteran's physicians did not show due 
diligence in identifying and managing 
risk factors associated with this 
complication.

Therefore, the retinal detachment could 
have been reasonably foreseen as a 
possible consequence of the cataract 
procedure, but the physicians involved 
could not have predicted with a high 
degree of certainty that it would in fact 
occur, and could not have predicted with 
any degree of certainty when the 
detachment would occur.  

The aforementioned opinion clearly confirms that the veteran 
suffered additional disability, namely, posterior dislocation 
of the lens nucleus and retinal detachment, as a result of 
the September 25, 1997 surgery at the VA Medical Center.  
(The veteran might also have suffered additional disability 
in the form of a retinal tear.  However, given that the 
opinion indicates that the tear occurred during the October 
1, 1997 surgery, and the report of that surgery suggests that 
the tear was already present, the Board is unclear as to 
whether the tear represents additional residual disability of 
the September 25, 1997 surgery).  

In any event, the question remains whether the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgical treatment, or whether the proximate cause of the 
additional disability was an event that was not reasonably 
foreseeable.  The VA physician who submitted the December 
2000 opinion discussed these questions only as they pertained 
to the veteran's retinal detachment, not as they pertained to 
the posterior dislocation of the veteran's lens nucleus and 
the retinal tear.  Another physician, Mitchell M. Porias, 
D.O., a specialist in ophthalmology, discussed these 
questions, at least in part, as they pertained to general 
residuals of the September 25, 1997 surgery.  

In February 2002, Dr. Porias examined the veteran and based 
on that examination and other information provided to him, he 
submitted a written statement in support of the veteran's 
claim.  According to that statement, the veteran's "right 
eye disability resulted from a lack of proper skill and an 
error in judgment at the initial surgery for cataract removal 
in September 1997."  In his written statement, Dr. Porias 
did not address whether the veteran's additional right eye 
disability was a reasonably foreseeable consequence of VA's 
September 1997 cataract extraction.  However, the veteran's 
representative has submitted treatise evidence reflecting 
that one of the complications the veteran experienced, i.e., 
a dropped nucleus with an inability to retrieve the 
fragments, is not a reasonably foreseeable consequence of 
cataract surgery.

When, after consideration of all of the lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of a matter, the veteran 
is entitled to the benefit of the doubt in resolving such 
issue.  38 U.S.C.A. § 5107(b) (West 1991).  In this case, the 
evidence is in relative equipoise with regard to the question 
of whether the proximate cause of the veteran's additional 
right eye disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in rendering the surgical treatment in September 
1997.  The claims file contains one favorable opinion and one 
unfavorable opinion regarding this matter.  Inasmuch as Dr. 
Porias's favorable opinion is based on a recent examination 
of the veteran and "other information" provided by the 
veteran during that examination (identified by the veteran's 
representative as a copy of the entire claims file, see 
Written Statement (Mar. 11, 2002)), and relates the veteran's 
right eye disability to the September 1997 surgery, the Board 
concludes that, under 38 U.S.C.A. §§ 1151, 5107(b) (West 
Supp. 2001), the criteria for compensation for residuals of 
cataract surgery performed by VA in September 1997 have been 
met.  The veteran's claim for that benefit must therefore be 
granted.


ORDER

Compensation under the provisions of Title 38, United States 
Code, Section 1151, for residuals of cataract surgery 
performed by VA in September 1997, is granted subject to the 
statutory and regulatory provisions governing the payment of 
monetary benefits. 



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

